Title: To George Washington from Edward Newenham, 22 December 1791
From: Newenham, Edward
To: Washington, George



Dear Sir
22 ⟨mutilated⟩ 1791

This Season reminds me, that I ought to trouble you with a few Lines—in order to convey my most Sincere and Respectfull Wishes for yours & Mrs Washingtons enjoying health, Happiness

& many returns of this Holy Season; which I am sure coincides with the Wishes of 3 Million of your Virtuous & Gratefull Fellow-Citizens.
Every thing from your Pen is Valuable, but your late Address to Both houses, exceeds, if possible, the Patriotism & Language of George Washington—it is framed & in Company with yours & Fayettes Picture; it has been published in all our Papers; If our President had the Spirit to declare Such Sentiments, it would cover the multitude of Political Sins, that he has Committed.
This Kingdom is more Violently agitated, than it has been since King James’s Reign; the Papists have formed Committees—adopted most Violent Resolutions—and declared that they must be put on the same Footing with the Protestants in Every respect, particularity in Voting for Members to serve in Parliament.
However inclined I am to Toleration, I cannot agree to give them half of what they ask—they are 4 to 1 in this Island, consequently they would become the Electers, & no real Protestant would be returned for any Free City, County or Town; more than half the members of the House of Commons would be Papists or Sons of Papists, & we, descendants of English, would not be Tolerated to be Chosen; they would also buy half the Boroughs; the Next Step would be to rescind all the Acts of Forfeitures & the Act of Settlement—this Island would be the Asylum for all the Bigoted Papists drove from other Countries, for I do assert, that the Irish Papists are the most Bigoted People under Heaven; a Law might as well passed in America, that none but Refugies & Loyalists should have votes in Congress—if they had, could it be doubted, but they would repeal yr forfeiture Laws.
The Irish Papists can never divest themselves of the Remembrance, that we enjoy what formerly belonging to their Ancestors⟨.⟩ it is absurd to bring up the Acts of Toleration in France, as an Example for us; the Protestants there are about 200000 to 25,000000; and beside⟨s⟩ the Protestants have no Ancient Claims to any forfeited Landed Property—they are too few ever to disturb the National Constitution, Laws, or Religion besides they have no inducement to hazard their present Situation.
Already the Alarm is Spread among us, & I verily believe it will occasion Serious Emigrations from the southern parts of this Kingdom; Distrust, Confusion & Dread of hostilities will prevail unless Government adopts Spirited & Decisive Measures; for my

part, I shall Support Government in Parliament; unless they attempt some flagrant oppression or Injury to my Country; for I will Lay aside all opposition Motions; we have got Every thing we could desire from Government, Except a Reform in the Protestant Representation of the People—that would compleat our Constitution, & that we should get by perseverance; & would have got it in the Course of a Year, but for this Tumult in respect to Popery.
Lady Newenham & my Sons said, if we could dispose of our Landed property here, they would become Citizens of New Yorke—they are alarmed, as the Papists & I were never good friends; In Short, we look with Anxiety to the Meeting of Parliament; the Papists from the Vast Subscriptions they have got into a Fund, openly Say, that they are Sure of a Majority in favor of the Elective Franchise, & I am almost Certain they will not obtain it without a Massacre; for though Government might fall in with their plans, yet the Men of Landed Property will not hazard the loss of an acre to their Posterity.
The Affairs of France for this last Month, do not please me—Internel Tumults & Divisions; encreasing Emigrations—no Military Subordination—Scarsity of Money—& the peaceable Manner in which the ce Devant Princes are allowed to Array their Troops in several of the German States, & the Vast Supplies of Money they got from Different Powers—it astonishes me, that the French Government does not immediatly Send an Army across the Rhone & disperse the Enemy at Coblintz & worms—they could send five Times their Number & Surprize them—General Washington with goo Crossd a more dangerous River & attacked a Tenfold more Numerous Army at Trenton, & in Consequence thereof, forced them to a Retreat—I only Argue from Geography & having often travelled that Country, in Germany & France.
I venture this Letter by the English Mails, which is the third I ever addressed to you by that Channel; & I Shall be anxious to Know how this most Severe winter accords with you in Virginia.
Lady Newenham joins in Fervent wishes for Mrs Washingtons & your good health & Happiness—I have the Honor, to be, My Dear Sir, & Permit me to add—Much respected Friend—your most obt & Very Humble Sert

Edward Newenham

